914 F.2d 1492Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Juan L. STEWARD, Plaintiff-Appellant,v.H. Lawrence GARRETT, III, Secretary, Department of the NavyAgency, Edward S. McGunley, Captain, Department ofthe Navy, Defendants-Appellees.
No. 90-2117.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 27, 1990.Rehearing Denied Oct. 29, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-89-737-N)
Juan L. Steward, appellant pro se.
Michael Anson Rhine, office of the United States Attorney, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Juan L. Steward appeals from the district court's order finding that consideration of this action was barred on res judicata grounds.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Steward v. Garrett, CA-89-737-N (E.D.Va. May 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.